Case 7:19-cv-05503-VB Document 74 Filed 10/21/19 Page 1 of 2

WILSON, ELSER, MOSKOWITZ
EDELMAN & DICKER LLP
Attorneys for Defendants, Town of Clarkstown,
Clarkstown Highway Department,
Andrew Lawrence, David Salvo,
Robert Klein, and Tucker Connington
1133 Westchester Avenue
White Plains, New York 10604
Tel: (914) 323-7000
Fax: (914) 323-7001
Attn: John M. Flannery, Esq.

Eliza M. Scheibel, Esq.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTORIA MALONE,
Plaintiff,
-against-

THE TOWN OF CLARKSTOWN, TOWN OF
CLARKSTOWN HIGHWAY DEPARTMENT, WAYNE
BALLARD, in his personal and official capacity as
Clarkstown Highway Superintendent, FRANK DIZENZO,
in his personal and official capacity as Clarkstown Highway
Superintendent, ANDREW LAWRENCE, in his personal
and official capacity, DAVID SALVO, in his personal and
official capacity, ROBERT KLEIN, in his personal and
official capacity, TUCKER CONNINGTON, in his personal
and official capacity, and BRIAN LILLO, in his personal
and official capacity,

Defendants.

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
has been retained and hereby appears in the above-captioned action as attorneys for defendants, TOWN
OF CLARKSTOWN, TOWN OF CLARKSTOWN HIGHWAY DEPARTMENT, ANDREW
LAWRENCE, DAVID SALVO, ROBERT KLEIN, and TUCKER CONNINGTON and demands that all

papers served or required to be served in this case be given and served upon the undersigned at the

following office address and telephone number:

7976274v.1

X Docket No.: 19-CV-05503 (VB)

NOTICE OF APPEARANCE
Case 7:19-cv-05503-VB Document 74 Filed 10/21/19 Page 2 of 2

Wilson, Elser, Moskowitz, Edelman & Dicker LLP
1133 Westchester Avenue
White Plains, New York 10604
Attn: Lalit K. Loomba, Esq.
Tel: (914) 323-7000
Fax: (914) 323-7001
E-mail: lalit.Joomba(@wilsonelser.com

Dated: White Plains, New York

October 21, 2019

7976274v.1

WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP

Attorneys for Town of Clarkstown,

Town of Clarkstown Highway Department
Andrew Lawrence, David Salvo,

Robert Klein, and Tucker Connington

 

 

Lalit K. Loomba

1133 Westchester Avenue
White Plains, New York 10604
(914) 323-7000

Our File No.: 12129.00297
